Motion by appellant (1) for reargument of his appeal from a portion of an order-judgment of the Supreme Court, Nassau County, entered August 10, 1972; (2) for resettlement of the order of this court entered February 26, 1973 which determined the appeal; and (3) for a stay. Motion granted to the following extent and otherwise denied: The decretal paragraph of the decision rendered by this court on February 26, 1973 [41 A D 2d 676] is amended to read as follows: “ Order-judgment modified by striking therefrom the first decretal paragraph, which is in judgment form in favor of plaintiff against defendant, and substituting therefor a provision granting plaintiff’s motion for summary judgment, but staying entry of judgment thereon pending determination of the issues raised in defendant’s fourth counterclaim and all the other counterclaims. As so modified, order-judgment affirmed insofar as appealed from, without *767costs.” Order entered February 26, 1973 amended accordingly. Hopkins, Acting P. J., Latham, Gulotta, Brennan and Benjamin, JJ., concur.